Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims Status
Claim 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heeyoung Lee et al., (US 2018/0149785 A1, hereinafter Lee) in view of Sung Hyun Mun, et al., (US 2017 /0309867 A1, hereinafter Mun).
Regarding claim 1, Lee discloses an organic electroluminescent display device (display panel DP in Fig. 1A/1B can be an organic light emitting display panel described in [0037]) comprising, from a viewing side (top side in Fig. 1B):
a circularly polarizing plate (a polarizing member PM which can include a λ/4 phase retardation layer RC1 in Fig. 7A to change linear polarization state to a circular polarization state described in [0065]); 
a first adhesion layer (a first adhesive member not shown in Fig. 1B may be disposed between the DP and PM described in [0059]); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lee’s Fig. 7A, annotated. 
a bendable organic electroluminescent display panel (the DP is bendable as shown in Fig. 3), 
wherein the circularly polarizing plate (PM or PM-1 in Fig. 1A) includes, from the viewing side (the top side), a linear polarizer (liner polarizer PP), a second adhesion layer (adhesive member AP2), and a phase difference layer (λ/4 phase retardation layer RC1 and λ/2 phase retardation layer RC2) functioning as a λ/4 plate (both RC1 and RC2 as the phase difference layer which functions as a λ/4 plate since the linear polarization state after passing the RC2 will be changed to the circular polarization state), … and 
an absorption axis (PP-OX in Fig. 9) of the linear polarizer (PP) is positioned at an angle of 0° ± 30° or 90° ± 30° (θ1 can be 45                
                    ±
                
            30 degrees as described in [0115], it overlaps with the claimed range) with respect to an extension direction (DR2 direction) of a ridge line (bending axis BX) formed in a case where the organic electroluminescent display device is bent (DP is bent in Fig. 3).  
Lee does not expressly disclose a complex modulus of elasticity of the first adhesion layer (the first adhesive member between the DP and PM) is 2.50 x 105 Pa or less, the first adhesion layer is thicker than the second adhesion layer (AP2 which has thickness of 0.1 µm to 5 µm  described in [0097]),
However, in the same bendable display device field of endeavor, Mun discloses a flexible display apparatus 100 in Fig. 1 comprises a first adhesive film 92 between a display part 91 and an optical film 93. The first adhesive film 92 has a modulus about 15 kPa to about 500 kPa (0.15 x 105 Pa to 5 x 105 Pa range) described in [0034]. And the first adhesive film 92 has thickness of 50 µm described in [0026]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Mun’s Fig. 1, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the Mun’s adhesive film with modulus of 0.15 x 105 Pa to 5 x 105 Pa range and with its thickness of 50 µm which is thicker than the Lee’s AP2’s thickness of 0.1 µm to 5 µm to bond the Lee’s polarizing member PM to the display panel DP to achieve bending flexibility. 
Regarding claim 2, Lee modified by Mun discloses the organic electroluminescent display device according to claim 1,
Lee’s RC1 and RC2) exhibits reverse wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II).
Regarding claim 3, Lee modified by Mun discloses the organic electroluminescent display device according to claim 1,
	wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) includes a λ/2 plate (Lee’s λ/2 phase retardation layer RC2) exhibiting forward wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II) and a λ/4 plate (Lee’s λ/4 phase retardation layer RC1) exhibiting forward wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II).  
Regarding claim 4, Lee modified by Mun discloses the organic electroluminescent display device according to claim 3,
Lee’s λ/2 phase retardation layer RC2) or the λ/4 plate (Lee’s λ/4 phase retardation layer RC1) is a layer formed by using a liquid crystal compound (RC1 may be a liquid crystal coating layer described in [0070] or RC2 may be a liquid crystal coating layer described in [0087]).  
Regarding claim 5, Lee modified by Mun discloses the organic electroluminescent display device according to claim 1,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) includes a single layer of λ/4 plate (RC1) exhibiting reverse wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II).  
Regarding claim 6, Lee modified by Mun discloses the organic electroluminescent display device according to claim 5,
wherein the λ/4 plate (Lee’s RC1) is a layer formed by using a liquid crystal compound (RC1 may be a liquid crystal coating layer described in [0070]).  
Regarding claim 8, Lee modified by Mun discloses the organic electroluminescent display device according to claim 1,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Regarding claim 9, Lee modified by Mun discloses the organic electroluminescent display device according to claim 2,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) includes a λ/2 plate (Lee’s λ/2 phase retardation layer RC2) exhibiting forward wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II) and a λ/4 plate (Lee’s λ/4 phase retardation layer RC1) exhibiting forward wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II).  
Regarding claim 10, Lee modified by Mun discloses the organic electroluminescent display device according to claim 2,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) includes a single layer of λ/4 plate (RC1) exhibiting reverse wavelength dispersibility (This is functional limitation, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II).  
Regarding claim 16, Lee modified by Mun discloses the organic electroluminescent display device according to claim 2,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Regarding claim 17, Lee modified by Mun discloses the organic electroluminescent display device according to claim 3,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Regarding claim 18, Lee modified by Mun discloses the organic electroluminescent display device according to claim 4,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Regarding claim 19, Lee modified by Mun discloses the organic electroluminescent display device according to claim 5,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Regarding claim 20, Lee modified by Mun discloses the organic electroluminescent display device according to claim 6,
wherein the phase difference layer (Lee’s RC1 and RC2 Fig. 7A) has a thickness of 20 µm or less (RC1 has thickness of 0.5 µm to 5 µm described in [0072], RC2 has thickness of 0.5 µm to 2 µm described in [0089] and a AP1 has thickness of 0.1 µm to 5 µm described in [0078], therefore, the total thickness of RC1, RC2 and AP1 as whole is 1.1 µm to 12 µm, within the claimed range).  
Allowable Subject Matter
Claims 7 and 11-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 1, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a thickness direction is -150 to -10 nm at a wavelength of 550 nm” as recited in Claim 7, in combination with the remaining features of base Claim 1.
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 2, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a thickness direction is -150 to -10 nm at a wavelength of 550 nm” as recited in Claim 11, in combination with the remaining features of base Claims 1-2.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 3, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a 
Regarding claim 13, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 4, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a thickness direction is -150 to -10 nm at a wavelength of 550 nm” as recited in Claim 13, in combination with the remaining features of base Claims 1 and 3-4.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 5, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a thickness direction is -150 to -10 nm at a wavelength of 550 nm” as recited in Claim 14, in combination with the remaining features of base Claims 1 and 5.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the organic electroluminescent display device according to claim 6, “wherein the phase difference layer further includes a positive C-plate in which a retardation in a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARUN LU/Primary Examiner, Art Unit 2898